EXHIBIT 10.10

 



SUBSCRIPTION AGREEMENT

 

Players Network

1771 East Flamingo Road

suite 201A

Las Vegas, Nevada 89119

 

Gentlemen:

 

The undersigned understands that Players Network, a Nevada corporation (the
"Company"), is offering for sale shares of its common stock, par value $.001 per
share ("Shares") on the terms and conditions set forth in this Subscription
Agreement. The undersigned further understands that the offer and sale of the
Shares are being made without registration under the Securities Act of 1933, as
amended (the "Securities Act").

 

1.1 Authorization. On or prior to the Closing, the Company shall have
authorized: (a) the sale and issuance to the Purchaser of the Shares.

 

1.2 Sale and Issuance. Subject to the terms and conditions set forth in this
Agreement, the Purchaser agrees to purchase at the Closing, and the Company
agrees to sell and issue to the Purchaser at the Closing, for an aggregate
purchase price of Fifteen Thousand Dollars ($15,000,00), Dollars that number of
Shares equal to _______________($.025) divided by the Closing Price.

 

1.3 Acceptance of Subscription and Issuance of the Securities. It is understood
and agreed that the Company shall have the right to accept or reject this
subscription in its sole discretion. Notwithstanding anything in this Agreement
to the contrary, the Company shall have no obligation to sell any Securities to
any person who is a resident of a jurisdiction in which the sale or issuance of
the Securities would constitute a violation of the securities, "blue sky" or
other similar laws of such jurisdiction (collectively referred to as the "State
Securities laws").

 

1.4 Payment for the Securities. At the Closing the Company shall deliver to the
Purchaser a certificate or certificates, registered in the name of the Purchaser
as set forth in Schedule 2.4, representing the shares of Common Stock and a
certificate, against the purchase price therefor.

 

1.5 Representations and Warranties of the Company. The Company represents and
warrants that:

 

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which qualification is required,
except where the failure to so qualify, individually or in the aggregate, would
not have a Material Adverse Effect.

 



1

 

 

(b) Capitalization. The authorized capital of the Company consists, or will
consist immediately prior to the Initial Closing, of (a) 25,000,000 shares of
Preferred Stock, par value $0.001 (the "Preferred Stock"), of which (i)
2,000,000 shares have been designated Series A Preferred Stock, and (ii)
8,600,000 shares have been designated Series B Preferred Stock, none of which
are outstanding and (b) 600,000,000 shares of common stock, par value $0.001
("Common Stock"), of which approximately 133,000,000 shares are issued and
outstanding. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. As of the Initial Closing Date,
except as a result of the purchase and sale of the Securities and for stock
options issued by the Company to its employees, directors and consultants, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and non-assessable, have been issued in compliance with all U.S. federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.

 

(c) SEC Reports; Financial Statements. The Company has filed all required SEC
Reports for the two years preceding the Initial Closing Date (or such shorter
period as the Company was required by law to file such material). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated there under, as applicable, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP

 

(d) Authorization. The Company has all requisite power and authority to execute,
deliver and perform its obligations under the Transaction Documents. All
corporate action on the part of the Company and its officers, directors and
stockholders necessary for the authorization, execution and delivery of the
Transaction Documents and the performance of all obligations of the Company
hereunder and thereunder, and the authorization, issuance, sale and delivery of
the Shares and the Warrants pursuant to this Agreement, and the Warrant Shares
pursuant to the Warrants, has been taken or will be taken prior to the Closing.
The Transaction Documents have been duly executed and delivered by the Company,
and assuming that they have been duly executed and delivered by any party
thereto other than the Company or its affiliates, constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies, limited by applicable federal or state securities
laws or the public policy underlying such laws.

 



2

 

 

(e) Valid Issuance of Shares. The Shares have been duly authorized and, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration set forth herein, and free of all Liens and restrictions on
transfer other than the restrictions on transfer contained in this Agreement,
and under applicable state and federal securities laws. No further approval of
the security holders or the Board of Directors of the Company will be required
for the issuance and sale of the Securities.

 

(f) Offering. Subject in part to the truth and accuracy of the Purchaser’s
representations set forth in this Agreement, the offer, sale and issuance of the
Shares, the Shares will be exempt from the registration requirements of the
Securities Act, and are exempt from registration and qualification under the
registration, permit or qualification requirements of all applicable securities
laws of any state of the United States.

 

(g) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports, (a)
there has been no event, occurrence or development that has had or that would
reasonably be expected to result in a Material Adverse Effect, (b) the Company
has not incurred any liabilities (contingent or otherwise) other than (i) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (ii) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the SEC, (c) the Company has not altered its
method of accounting, (d) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (e) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

(h) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any of its directors, officers or
employees or any of its properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which (a) adversely
affects or challenges the legality, validity or enforceability of any of the
Transaction Documents or the Securities or the transactions contemplated by the
Transaction Documents, or (b) would, if there were an unfavorable decision, have
or reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

(i) Compliance. The Company (a) is not in default under or in violation of (and,
to the Company’s knowledge, no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other similar agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived) or any material contract filed by the Company with
the SEC pursuant to the Securities Act, the Exchange Act or the rules and
regulations promulgated thereunder, (b) is in violation of any order of any
court, arbitrator or governmental body applicable to the Company, (c) is or has
been in violation of any statute, rule or regulation of any governmental
authority applicable to the Company, including without limitation all foreign,
federal, state and local laws applicable to its business.

 



3

 

 

(j) Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it that is material to the business of the Company
and good and marketable title in all personal property owned by it that is
material to the business of the Company, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company are
held under valid, subsisting and enforceable leases of which the Company is in
compliance.

 

(k) Patents and Trademarks. The Company owns, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with its business as described in the SEC Reports
and which the failure to so have would, individually or in the aggregate, have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). The
Company has not received a written notice that the Intellectual Property Rights
used by the Company violates or infringes upon the rights of any Person.

 

(l) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as described in the SEC
Reports, except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and the Company has not received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.

 

(m) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company, is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services.

 

(n) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the Initial Closing Date. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).

 



4

 

 

(o) Disclosure. The Company has provided the Purchaser with all the information
that the Purchaser has requested for deciding whether to purchase Shares.

 

(p) Registration Rights. Except as provided in the Investor’s Rights Agreement
the Company has not granted or agreed to grant any registration rights,
including piggyback rights, to any person or entity.

 

(q) Tax Status. The Company has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. None of the Company’s tax returns is presently being audited
by any taxing authority.

 

(r) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(s) Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business as currently conducted,
including, but not limited to, insurance covering all real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against, with such deductibles
as are customary for companies in the same or similar business, all of which
insurance is in full force and effect.

 

(t) Related Party Transactions. Except as set forth in the SEC Reports, no
transaction has occurred between or among the Company, on the one hand, and its
affiliates, officers or directors on the other hand.

 



5

 

 

(u) Foreign Corrupt Practices. Neither the Company, nor, to the knowledge of the
Company, any director, officer, agent, employee or other Person acting on behalf
of the Company has, in the course of its actions for, or on behalf of, the
Company

 

(v) Full Disclosure. No representation or warranty of the Company made in this
Agreement and the Investor’s Rights Agreement, including any schedules or
exhibits hereto or thereto, contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements or facts contained herein or therein not misleading.

 

1.6 Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to the Company and to each officer, director,
controlling person and agent of the Company that:

 

(a) Organization; Validity; Enforcements. (a) The Purchaser has power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby, (b) the making and performance of this Agreement by the
Purchaser and the consummation of the transactions herein and therein
contemplated will not violate or conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any material agreement, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which the
Purchaser is a party, or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the Purchaser, (c) no
consent, approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required on the
part of the Purchaser for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, (d) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of the Purchaser, enforceable in accordance
with their terms.

 

(b) Purchase Entirely for Own Account. The Securities are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent and not
with a view to the resale or distribution of any part thereof.

 

(c) Information. The Purchaser and his advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Purchaser. The Purchaser and his advisors, if any,
have been afforded the opportunity to ask questions of the Company; provided,
however, that neither such inquiries nor any other due diligence investigations
conducted by the Purchaser or his representatives shall modify, amend or affect
the Purchaser’s right to rely on the Company’s representations and warranties
contained in Section 3. The Purchaser has sought such accounting, legal and tax
advice as he has considered necessary to make an informed investment decision
with respect to his acquisition of the Securities.

 



6

 

 

(d) Investment Experience. The Purchaser understands that the purchase of the
Securities involves substantial risk. The Purchaser is an investor in securities
of companies in the developmental stage and acknowledges that he can bear the
economic risk of his investment and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of its investment in the Securities. The Purchaser has undertaken an
independent analysis of the merits and the risks of an investment in the
Securities, based on the Purchaser’s own financial circumstances.

 

(e) No General Solicitation. The Purchaser acknowledges that he has not seen,
received, been presented with, or been solicited by any leaflet, public
promotional meeting, newspaper or magazine article or advertisement, radio or
television advertisement, or any other form of advertising or general
solicitation with respect to the Securities.

 

(f) Accredited Purchaser. The Purchaser is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect and Purchaser
has executed the Certificate of Accredited Investor Status, attached hereto as
Exhibit D.

 

(g) Restricted Securities. The Purchaser understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, the Purchaser represents
that he is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby. The Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Securities, nor will the Purchaser engage in any short sale that results in a
disposition of any of the Securities by the Purchaser, except in compliance with
the Securities Act and the rules and regulations promulgated thereunder and any
applicable state securities law.

 

(h) Consultation With Own Attorney. The Purchaser has been advised to consult
with his own attorney or attorneys regarding all legal matters concerning an
investment in the Company and the tax consequences of purchasing the Securities,
and has done so, to the extent Purchaser considers necessary.

 

(i) Tax Consequences. The Purchaser acknowledges that the tax consequences of
investing in the Company will depend on particular circumstances, and neither
the Company, the Company’s officers, any other investors, nor the partners,
shareholders, members, managers, agents, officers, directors, employees,
affiliates or consultants of any of them, will be responsible or liable for the
tax consequences to Purchaser of an investment in the Company. The Purchaser
will look solely to and rely upon his own advisers with respect to the tax
consequences of this investment.

 



7

 

 

(j) Information Provided by Purchaser. All information which the Purchaser has
provided to the Company concerning the Purchaser, his financial position and his
knowledge of financial and business matters, and any information found in the
Certificate of Accredited Investor Status, is truthful, accurate, correct, and
complete as of the date set forth herein or therein.

 

(k) Legends. The Purchaser understands that, at all times until such time as (a)
a registration statement registering the Shares and the Warrant Shares has been
declared effective or (b) the Shares and Warrant Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
and the Warrant Shares will bear a restrictive legend in substantially the
following form:

 

“NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

(l) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to him in reliance upon specific exemptions from the
registration requirements of the Securities Act, the rules and regulations
promulgated thereunder and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.

 

(m) No Government Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 

1.7 Waiver, Amendment. Neither this Agreement nor any provisions hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

1.8 Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or the undersigned without the prior written consent of the other
party.

 



8

 

 

1.9 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEVADA, REGARDLESS OF THE LAW THAT MIGHT
BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.

 

1.10 Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

1.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

 

1.12 Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid:

 

(a) If to the Company, to it at the following address:

 

Players Network

1771 East Flamingo Rd 201A

Las Vegas, Nevada 89119

Attention: CEO

 

(b)If to the undersigned, to him at the address set forth on the signature

 

page hereto; or at such other address as either party shall have specified by
notice in writing to the other.

 

1. 1.13 Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

2. 1.14 Indemnification. The undersigned acknowledges that he understands the
meaning and legal consequences of the representations, warranties, and covenants
set forth herein and that the Company has relied and will rely upon such
representations, warranties and covenants. Therefore, he hereby agrees to
indemnify and hold harmless the Company and the officers, directors, controlling
persons and agents of the Company from and against any and all loss, claim,
damage, liability or expense, and any action in respect thereof, joint or
several, to which any such person may become subject, due to or arising out a
breach of any such representation, warranty, or covenant, together with all
reasonable costs and expenses (including attorneys' fees) incurred by any such
person in connection with any action, suit, proceeding, demand, assessment, or
judgment incident to any of the matters so indemnified against.

 

3. 1.15 Survival. All representations, warranties and covenants contained in
this Agreement and the indemnification contained in Section 1.14 shall survive
(i) the acceptance of the subscription by the Company and (ii) the death or
disability of the undersigned.

 



9

 

 

4. 1.16 Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Agreement that would cause any
representation, warranty, or covenant of the undersigned contained in this
Agreement to be false or incorrect.

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this _____ day of ______________________, 2014

 

 

_______________________________

Signature of Purchaser

 

_______________________________

Print Name of Purchaser

 

_______________________________

Number and Street

 

_______________________________

City, State and Zip

 

_______________________________

SS# or Tax ID

 

 

Accepted as of __________________________, 2014

 

Players Network

 

By_________________________________





 

 

 

 

 

 

 

 

10

 



 

Accredited Investor Certification

 

Please check response A or B as appropriate:

 

_____ A. I am not an accredited investor.

 

_____ B. I am an a credited investor because I am (please check the appropriate
response):

 

_____ I have an individual net worth (or joint net worth with spouse) in excess
of $1,000,000; or

 

_____ I had an individual income (not including any amounts attributable to
spouse or to property owned by spouse) of more than $200,000 in each of the
previous two calendar years and a reasonable expectation to reach the same
income level in the current year; or I had a joint income with spouse in excess
of $300,000 in each of the previous two calendar years and a reasonable
expectation to reach the same income level in the current year; or

 

_____ I am a bank or savings and loan association, whether acting in its
individual or fiduciary capacity; or

 

_____ I am a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; or

 

_____ I am an insurance company; or

 

_____ I am an investment company registered under the Investment Company Act of
1940, as amended, or a business development company as defined in said Act; or

 

_____ I am a Small Business Investment Company licensed by the U.S. Small
Business Administration; or

 

_____ I am a plan established and maintained by a state, its political
subdivisions or any agency or instrumentality thereof, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; or

 

_____ I am an employee benefit plan within the meaning of Title I of the
Employment Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision with respect to this investment is made by a plan fiduciary which is
either a bank, savings and loan association, insurance company or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000, or if a self-directed plan, its investment decisions are made
solely by persons who are accredited investors; or

 

_____ I am a private business development company as defined in the Investment
Advisors Act of 1940, as amended; or

 

_____ I am a corporation, Massachusetts or similar business structure
partnership, or any tax exempt organization as defined in Section 501(c)(3) of
the Internal Revenue Code, not formed for the specific purpose of acquiring
Investor Securities, with the total assets in excess of $5,000,000; or

 

_____ I am a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring Investor Securities, whose purchase is directed.

 

IN WITNESS WHEREOF, the undersigned has executed this Accredited Investor
Certification this _____ day of ______________________, 2014

 

 

__________________________

Signature

 

__________________________

Print Name

 



11

 

 

